Name: 80/1243/EEC: Commission Decision of 17 December 1980 on reimbursement by the EAGGF, Guidance Section, to the French Republic of expenditure incurred during 1978 and 1979 under Directive 78/627/EEC on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D124380/1243/EEC: Commission Decision of 17 December 1980 on reimbursement by the EAGGF, Guidance Section, to the French Republic of expenditure incurred during 1978 and 1979 under Directive 78/627/EEC on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France (Only the French text is authentic) Official Journal L 374 , 31/12/1980 P. 0025****( 1 ) OJ NO L 206 , 29 . 7 . 1978 , P . 1 . ( 2 ) OJ NO L 125 , 20 . 5 . 1980 , P . 1 . COMMISSION DECISION OF 17 DECEMBER 1980 ON REIMBURSEMENT BY THE EAGGF , GUIDANCE SECTION , TO THE FRENCH REPUBLIC OF EXPENDITURE INCURRED DURING 1978 AND 1979 UNDER DIRECTIVE 78/627/EEC ON THE PROGRAMME TO ACCELERATE THE RESTRUCTURING AND CONVERSION OF VINEYARDS IN CERTAIN MEDITERRANEAN REGIONS IN FRANCE ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/1243/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 78/627/EEC OF 19 JUNE 1978 ON THE PROGRAMME TO ACCELERATE THE RESTUCTURING AND CONVERSION OF VINEYARDS IN CERTAIN MEDITERRANEAN REGIONS IN FRANCE ( 1 ), AND IN PARTICULAR ARTICLE 7 ( 2 ) THEREOF , WHEREAS THE PROGRAMME SUBMITTED BY THE FRENCH REPUBLIC TO ACCELERATE THE RESTRUCTURING AND CONVERSION OF VINEYARDS IN CERTAIN MEDITERRANEAN REGIONS IN FRANCE HAS BEEN APPROVED BY THE COMMISSION IN ACCORDANCE WITH ARTICLE 2 ( 3 ) OF THE SAID DIRECTIVE ; WHEREAS THE FRENCH REPUBLIC HAS SUBMITTED AN APPLICATION FOR REIMBURSEMENT OF ALL THE EXPENDITURE INCURRED DURING 1978 AND 1979 IN RESPECT OF THE AID GRANTED AND WHEREAS THIS APPLICATION IS COMPLETE , PRESENTED IN DUE AND PROPER FORM AND IN ACCORDANCE WITH COMMISSION DECISION 80/505/EEC OF 28 MARCH 1980 CONCERNING REQUESTS FOR REIMBURSEMENT AND FOR ADVANCE PAYMENTS IN RESPECT OF THE COMMON MEASURE FOR THE RESTRUCTURING AND CONVERSION OF VINEYARDS IN CERTAIN MEDITERRANEAN REGIONS IN FRANCE ( 2 ), WHEREAS EXAMINATION OF THE DATA FORWARDED SHOWS THAT ELIGIBLE EXPENDITURE AMOUNTING TO FF 15 014 326.16 FOR RESTRUCTURING OPERATIONS HAS BEEN INCURRED AS PROVIDED FOR IN COUNCIL DIRECTIVE 78/627/EEC AND WHEREAS THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , SHOULD THEREFORE REIMBURSE 35 % OF THIS AMOUNT , I.E . FF 5 255 014.15 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR ON THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , TOWARDS EXPENDITURE INCURRED BY THE FRENCH REPUBLIC DURING 1978 AND 1979 ON ACCELERATING THE RESTRUCTURING AND CONVERSION OF VINEYARDS IN CERTAIN MEDITERRANEAN REGIONS IN FRANCE SHALL BE FF 5 255 014.15 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT